 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Typographical Union, Dayton Typo-graphical Union, Local No. 57, AFL-CIO andThe Reynolds and Reynolds Company andGraphic Arts International Union, Local No.508, O-K-I. Case 9-CD-387April 6, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by The Reynolds and ReynoldsCompany, herein called the Employer, allegingthat International Typographical Union, DaytonTypographical Union, Local No 57, AFL-CIO,herein called ITU, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activi-ty with an object of forcing or requiring the Em-ployer to assign certain work to its members ratherthan to employees represented by Graphic Arts In-ternational Union, Local No. 508, O-K-I, hereincalled GAIU.Pursuant to notice, a hearing was held beforeHearing Officer Richard F. Czubaj on December5, 15, and 23, 1980, and January 12, 1981. All par-ties appeared and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter, all parties filed briefs.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, an Ohio corporation, is engaged in theprinting of commercial and business forms. Duringthe past 12 months, in the course and conduct of itsbusiness operations, the Employer sold and shippedgoods and materials valued in excess of $50,000from its Dayton, Ohio, facility directly to pointsoutside the State of Ohio. The parties also stipulat-ed, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.11. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Interna-tional Typographical Union, Dayton Typographi-cal Union, Local No. 57, AFL-CIO, and GraphicArts International Union, Local No. 508, O-K-I,255 NLRB No. 79are labor organizations within the meaning of Sec-tion 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeIn October 1980,1 the Employer purchased andinstalled in its Dayton, Ohio, facility a new photo-typesetting system known as a Comp-Edit system.This system consists of an input keyboard, similarto a standard typewriter keyboard, for enteringcopy into the typesetting system; a video displayscreen for reviewing material placed in the system;a storage system for retaining and then retrievingcopy entered into the system; and prepared pro-grams for certain standard typesettings. A Comp-Edit operator can, through the use of the variouscomponents of this system, prepare leaflets andbusiness forms for printing, using various styles andsizes of type, and can use the Comp-Edit machineto indent, space, and justify (set margins) the char-acters in the leaflet or form to be printed. The Em-ployer intends to utilize the Comp-Edit ystem inlieu of certain other typesetting systems now in useat its Dayton facility.By letter dated October 15, the Employer initial-ly assigned the work in dispute to employees repre-sented by ITU based on its belief that the work fellwithin the jurisdiction of ITU as set forth in ITU'scollective-bargaining agreement with the Employerand that the skills of those employees were thosenecessary to operate the new phototypesettingsystem. Upon learning of this assignment, GAIUnotified the Employer of its objection thereto and,on October 22, filed a grievance alleging that theassignment was in violation of GAIU's agreementwith the Employer and that the work in disputeshould be awarded to employees represented byGAIU.Subsequently, the Employer, by letter dated Oc-tober 30 addressed to the officers of the twoUnions, expressed its concern over submitting thisquestion to bipartite arbitration between the Em-ployer and GAIU, and requested that the partiesvoluntarily agree to tripartite arbitration of the dis-pute. GAIU responded that it would continue topursue its grievance, and ITU, in its response datedNovember 5, stated:Dayton Typographical Union will not submitto three party arbitration, as we feel the deci-sion by the Company to place the new equip-ment in our jurisdiction is proper, and war-ranted by contract. Dayton TypographicalUnion is prepared to take the legal steps neces-i Unless otherwise noted, all dales hereinafter are in 1980. INTERNATIONAL TYPOGRAPHICAL UNION, LOCAL NO. 57593sary including strike action to protect our ju-risdiction.On November 12, the Employer filed the charge inthis proceeding.B. The Work in DisputeThe parties stipulated that the work in disputeconsists of the operation of the phototypesettingmachine referred to as the Comp-Edit machinemanufactured by the A-M International Company.C. The Contentions of the PartiesThe Employer contends that it made the assign-ment of the work in dispute to employees repre-sented by ITU based on its prior assignments of thesame or similar work at other plants elsewhere inthe country and because of the skills involved inthe work and the skills of the members of ITU.The Employer argues that the skills possessed byemployees represented by ITU make for greater ef-ficiency in the handling of the Employer's workand that the training period needed to reach peakefficiency would be shorter because of the back-ground and skills possessed by those employees.ITU agrees with the Employer that the work indispute should be assigned to employees represent-ed by it. ITU claims that it is current industrypractice that in a dispute between a typographicalunion and another union over the operation of pho-totypesetting machines, the typographical union isawarded jurisdiction over the work. In addition,ITU claims that the general and specific skills of itsmembers blend in with the skills necessary to oper-ate the phototypesetting equipment.GAIU contends that the notice of hearing shouldbe quashed pending resolution of its grievance filedagainst the Employer. On the merits of the dispute,GAIU contends that the work in dispute fallswithin its jurisdiction as set forth in its collective-bargaining agreement with the Employer. It fur-ther asserts that, if the disputed work were award-ed to employees represented by it, the Employerwould realize a greater economy and efficiencythan if the work were assigned to employees repre-sented by ITU. GAIU notes that its members em-ployed by the Employer possess some of the skillsnecessary to operate the Comp-Edit phototypeset-ting equipment and further argues that, since a sub-stantial percentage of the work coming from thephototypsetting equipment will go to employeesrepresented by GAIU, the operation of the photo-typesetting equipment should naturally flow to em-ployees represented by it.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.It is uncontested that in a letter dated November5, signed by Paul A. Stewart, president of ITU, andsent to Ralph Johnson, the Employer's assistantvice president for corporate industrial relations,ITU threatened "to take the legal steps necessaryincluding strike action to protect our jurisdiction."The parties stipulated, and we find, that probablecause exists to believe that a violation of Section8(b)(4)(D) has occurred.2The parties stipulated, and we find, that thereexists no agreed-upon method binding on all theparties for voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act. Asnoted above, GAIU contends that, notwithstandingthe failure of the parties to agree on a tripartitemethod for voluntary adjustment of the dispute,the Board should quash the notice of hearing pend-ing completion of arbitration of its grievance alleg-ing that the disputed work is covered by the juris-dictional clause in its contract with the Employer.GAIU argues that Board consideration should bestayed until that time because, in the event the ar-bitrator rules against GAIU's position, the 10(k)proceeding would be moot. We do not agree. AsITU has not agreed to participate in and be boundby the arbitrator's award therein, that awardcannot serve to resolve the dispute.3Moreover, theBoard can adequately interpret the jurisdictionalclause in the GAIU contract as it considers thevarious factors in resolving a work assignment dis-pute.4Accordingly, GAIU's motion to quash ishereby denied and we find that this dispute is prop-erly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work2 We note it is irrelevant that the party making the threat is the onepresently doing the disputed work. International Union of Operating Engi-neers. Local 542. AFL-CIO (C. J. Langenfelder and Son. Inc.), 241 NLRB562 (1979); od Carriers' Union Local No. 116. Laborers' InternalionalUnion of North America. AFL-CIO (E. & S. Masonr. Inc.), 187 NLRB482, 483 (1970).: Theatrical Protective Union On. A. 1.4. TSE.. AFL-CIO (AmericanBroadcasting Company. .4 Division of A4merican Broadcasting Companies,Inc.). 249 NLRB 1090 (1980).See N.L.R.B v. C & C Plywood Corporation. 385 U.S. 421 (1967). 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter giving due consideration to relevant factors.5The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.6The following factors are relevant in making thedetermination of the dispute before us:1. Certifications and collective-bargainingagreementsThere are no orders or certifications of theBoard awarding jurisdiction of the work in disputeto members of either of the Unions involved in thepresent proceeding.Both ITU and GAIU have collective-bargainingagreements with the Employer. ITU's contract, ef-fective from March 1, 1980, to February 28, 1983,contains the following jurisdictional language:Jurisdiction of the Union and the appropriateunit of collective bargaining is defined as in-cluding all composing room work and includesclassification such as: hand compositors; type-setting machine operators; makeup men; bankmen; stonehands; proofpress operators; markupmen; lineup men; machinists for typesettingmachines; operators; and machinists on all de-vices which cast or compose type, or slugs, orfilm; operators of tape perforating machinesand recutter units for use in composing or pro-ducing types; operators of all phototypesettingmachines (such as Fotosetter; Photon, Lino-film, Monophoto, Coxhead Liner, Filmotype,Typo and Hadego); employees engaging inproofing, waxing and paste-makeup with re-production proofs, processing the product ofphototypesetting machines, development andwaxing; paste-makeup all type, hand-letteredillustrative, border and decorative materialconstituting part of the copy ruling; photo-proofing; correction, alteration, and impositionof the paste-makeup serving as the completedcopy for the camera used in the plate-makingprocess. Paste-makeup for the camera as usedin this paragraph includes all photostats (usedin the offset or letter press work and includesall photostats and positive proofs of illustra-tions such as Velox) where positive proofs canbe supplied without sacrifice of quality or du-plication of efforts. The Employer shall makeno other contract covering work as describedabove, especially no contract using the wordb N.L.R.B. v. Radio & Television Broadcast Engineers Union. Local1212 International Brotherhood of Electrical Workers. AFL-CIO [Colum-bia Broadcasting System]. 364 U.S. 573 (1961).6 International Association of Machinists. Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962)."stripping" to cover any of the work abovementioned.The GAIU contract, which runs from June 1,1980, to May 31, 1982, includes the following juris-dictional clause:Article 3-JURISDICTIONSECTION 3.1-All production employeeswho are on the payroll (including workingforemen) (but excluding artists, proofreaders,file clerks and people performing operationson nonsaleable work) performing any of thefollowing work shall without limitation becovered by the terms of this contract. Allwork practices, operations related to Lithog-raphy, offset (including dry or wet), Photoen-graving; used for the purpose of printing. Onlyemployees of the bargaining unit shall performwork under the jurisdiction of this union.In addition, the GAIU agreement contains a specif-ic wage classification for a "VariTyper," which,GAIU contends, refers specifically to the Comp-Edit operator.The Employer and ITU argue that the jurisdic-tional clause in the ITU contract specifically in-cludes preprinting activities, such as the Comp-Editoperations, while the jurisdictional clause in theGAIU agreement limits GAIU's jurisdiction toactual printing processes. GAIU argues that con-tractual language clearly favors award of the dis-puted work to employees represented by it, sinceits contract specifically covers the VariTyper clas-sification, which will be replaced by the Comp-Edit system.Despite the limited construction that the Em-ployer and ITU place on the GAIU contract's ju-risdictional clause, we note that GAIU representscertain employees, such as the employee classifiedas a VariTyper, who engage in preprinting work.Accordingly, we find that both contracts present alegitimate basis on which to claim the work, andthat this factor does not favor an assignment to theemployees in one unit over those in the other.2. Employer, area, and industry practiceThe Employer and ITU contend that employersin the printing industry have consistently assignedoperation of the type of equipment at issue to em-ployees represented by ITU. Paul Stewart, presi-dent of ITU, testified that, at two other operationsin the Dayton area where similiar equipment wasintroduced into a plant with ITU and GAIU bar-gaining units, operation of this equipment was as-signed to ITU-represented employees. Jack Boris,an International field representative of ITU's Inter- INTERNATIONAL TYPOGRAPHICAL UNION, LOCAL NO. 57595national Union, testified that ITU locals have uni-formly been given jurisdiction over computerizedequipment. Moreover, Ralph Johnson, the Employ-er's assistant vice president for corporate industrialrelations, stated that the Employer operated other,similiar systems at its plants around the Nation, andthat the Employer always assigned the work toemployees with skills similar to those possessed byITU members. He added that in the Employer'sLos Angeles plant, at which there are both ITUand GAIU bargaining units, operation of theComp-Edit system has been assigned to ITU-repre-sented employees.GAIU argues that, in a number of plants in theDayton area, it has jurisdiction over work similarto that in dispute herein. However, in none ofthose plants was GAIU awarded jurisdiction whereanother union which represents printing employeesalso represented a bargaining unit in the plant.For the reasons set forth above, we find that thisfactor favors an award of the disputed work to em-ployees represented by ITU.3. Job impactThe Comp-Edit operator will be performingtypesetting work previously performed on varioustypesetting equipment, including linotype machinesoperated by ITU-represented employees and Vari-Typer and phototypesetter machines operated byGAIU-represented employees. The Employer esti-mates that, based on the amount and type of workthat will be performed on the Comp-Edit machinerather than on existing typesetting equipment,award of this work to GAIU-represented employ-ees would result in the layoff of three or four ITUmembers, totaling approximately one-half of theITU complement at the plant, while an award toITU-represented employees would result in no jobloss to GAIU members. GAIU disagrees, contend-ing that award of the work to ITU-represented em-ployees would leave the VariTyper without anywork. Even assuming, arguendo, that GAIU is cor-rect in its contention, we find that the factor of jobimpact favors an award of the disputed work toemployees represented by ITU.4. Economy and efficiency of operationsEmployer and ITU argue that the present lino-type operators, represented by ITU, would bebetter able to operate the Comp-Edit machine thanGAIU-represented employees. They assert that thelinotypists' skills are directly transferable to theComp-Edit operation, while none of the presentGAIU-represented employees possesses and uses allof the skills required for operating the Comp-Editmachine. In particular, linotypists have a superiorknowledge of typestyles and fonts, and are betterable to visualize the page of type that is set becausethe end product of the linotype operation is aready-to-print representation of the desired copy.In contrast, the VariTyper and the phototypesetter,represented by GAIU, produce a single, continuousline of type, which is then cut and pasted by otheremployees to create a finished product ready forprinting.In addition, the Employer and ITU argue thataward of this work to ITU-represented employeeswould allow the Employer greater flexibility, sincethese employees could be assigned to assist in lino-type operations if the Employer had no work forthe Comp-Edit machine, while other work couldnot be arranged for GAIU-represented employees.GAIU denies the Employer's and ITU's asser-tions, and contends that the work should be as-signed to GAIU-represented employees because theComp-Edit machine is located in the art depart-ment of the plant, whose employees are represent-ed by GAIU, while the linotype supervisor is lo-cated on another floor of the plant.We find the arguments of the Employer and ITUcompelling in this regard, and accordingly find thatthe factor of economy and efficiency of operationsfavors an award of the disputed work to employeesrepresented by ITU.75. Employer assignment and preferenceThe Employer has assigned the work in disputeto its employees represented by ITU and prefersthat assignment. This factor favors an award of thework to those employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors, we conclude thatemployees who are represented by ITU are entitledto perform the work in dispute. We reach this con-clusion relying on employer, area, and industrypractice, job impact, economy and efficiency of op-erations, and employer assignment and preference.In making this determination, we are awarding thework in dispute to employees represented by Inter-national Typographical Union, Dayton Typo-graphical Union, Local No. 57, AFL-CIO, but notto that Union or its members. The present determi-nation is limited to the particular controversywhich gave rise to this proceeding.7 In making this finding, we note that the Board does not regard differ-ences in wage rates as a factor in determining economy and efficiency ofoperations. Theatrical Protective Union No. I, I.A. TS.E. supra. Interna-tional Association of Bridge. Structural and Ornamcntal Iron Workers. LocalNo. 229 AFL-CIO (M. H. Golden Construction Co.). 218 NLRB 1144,1148 (1975). 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees employed by The Reynolds andReynolds Company who are represented by Inter-national Typographical Union, Dayton Typo-graphical Union, Local No. 57, AFL-CIO, are en-titled to perform the operation of the phototypeset-ting machine referred to as the Comp-Edit machinemanufactured by the A-M International Company.